Citation Nr: 0721627	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to service-connected disabilities 
and/or medications prescribed for service-connected 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected disabilities 
and/or medications prescribed for service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946 and from July 1953 to September 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The case was remanded 
by the Board in April 2005 and again in October 2006 for 
further development.  The development requested took place 
prior to the RO issuing supplemental statements of the case 
in which the veteran's claims for service connection 
continued to be denied.


FINDINGS OF FACT

1.  A right hip disability was not caused by, aggravated by 
or otherwise related to service-connected disabilities or 
medications prescribed regarding service-connected 
disabilities.


2.  A right knee disability was not caused by, aggravated by 
or otherwise related to service-connected disabilities or 
medications prescribed regarding service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A right hip disability was not proximately due to or 
aggravated by service-connected disabilities or their 
prescribed medications.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  A right knee disability was not proximately due to or 
aggravated by service-connected disabilities or their 
prescribed medications.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claims for 
entitlement to service connection in a January 2004 rating 
decision, VA satisfied all but the last of the elements of 
the duty to notify in a November 2003 letter.  This defective 
notice was followed by an additional complete notification 
letter in April 2004.  Thereafter, the defective notice was 
cured by the later issuance of a June 2004 statement of the 
case.  The appellant has been provided the appropriate notice 
prior to the claims being adjudicated by the Board and prior 
to the last final adjudication by the RO.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as affording the veteran 
several VA examinations regarding his claims.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.



II.  Claims for Entitlement to Service Connection

The veteran claims that he has right hip and right knee 
disabilities that are related to service-connected 
disabilities or to medications prescribed with regards to 
service-connected disabilities.  The veteran is service-
connected for discogenic disease L2-L3, L4-L5, and L5-S1, 
bronchial asthma, left knee injury, allergic rhinosinusitis, 
and residuals of left ankle fracture with soft tissue 
swelling and calcaneal spur.  The veteran specifically claims 
that his back disability, his left knee disability, and/or 
steroid medication taken for bronchial asthma are related to 
his right hip and knee disabilities.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  More specifically to the veteran's claims at hand, 
service connection may be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

 In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the October 2006 Board remand it was noted that X-ray 
examinations of the right hip and right knee generally have 
resulted in impressions of osteoarthritis although a November 
2003 x-ray was interpreted to find generalized osteoporosis 
in the 


pelvis.  A VA examination in September 2005 included an 
opinion suggesting that the veteran's low dosage usage of 
oral and inhaled steroids for many years, used to treat his 
service-connected bronchial asthma, has been responsible for 
demineralizations leading to osteoporosis.

Since then, a February 2007 VA examination was conducted in 
order to determine whether the veteran's right knee and/or 
right hip disabilities are in any way related to his service-
connected disabilities, to include whether any osteoporosis 
is related to steroid use in treatment of bronchial asthma.  
The February 2007 VA examiner reviewed the veteran's claims 
file, physically examined the veteran, and conducted several 
x-rays of the veteran's knee and hip.  Based on the evidence 
of record and that obtained by the examination, the examiner 
concluded that the veteran's right hip and right knee 
disabilities "are related to the natural process of aging 
and less likely than not related to SC discogenic disease L2-
L3, L3-L4, and L5-S1."  The examiner also concluded that 
there was no evidence of osteoporosis based on the x-rays 
taken in both December 2003 and February 2007.  The examiner 
also specifically stated more generally that "it is my 
opinion that the current diagnosed right hip and right knee 
conditions is [sic] not at least as likely as not causally 
related to his SC disabilities."  The examiner continued by 
stating that neither were the veteran's right hip or knee 
condition aggravated by the veteran's service-connected 
disabilities.

While the veteran may sincerely believe that he has right hip 
and right knee disabilities that are related to his service 
or to his service-connected disabilities or to medications 
prescribed for service-connected disabilities, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have either a right hip or a right knee 
disability as a result of service or service-connected 
disabilities, to include any prescribed medications taken 
with regards to service-connected disabilities; accordingly, 
there is no reasonable doubt to be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a right hip disability 
as secondary to service-connected disabilities and/or 
medications prescribed for service-connected disability is 
denied.

Entitlement to service connection for a right knee disability 
as secondary to service-connected disabilities and/or 
medications prescribed for service-connected disability is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


